Defendant was charged with killing his wife. He was found guilty of murder in the first degree, and his punishment was fixed at imprisonment in the state's prison for life. From the judgment entered on the verdict he has appealed.
The matter comes before this court on an order to show cause why the judgment should not be affirmed for lack of prosecution of the appeal. Ordinarily in such matters we would not consider the record further than to determine whether or not due diligence had been exercised in *Page 379 
perfecting the appeal. Owing to the nature of the charge and the gravity of the sentence imposed on the defendant, however, we have gone further than is usual in such cases, and have permitted appellant on this hearing to advance reasons why the judgment against him should be modified.
[1] After consideration we find no error in the record which substantially affects the rights of the defendant. This narrows the issues presented by this appeal to the principal point urged by the defendant in support of his motion, which is that the evidence fails to show that the homicide was premeditated, and therefore is insufficient to support the verdict of murder in the first degree.
There is evidence in the record, however, which, if believed by the jury, as undoubtedly it was, is sufficient to support its findings.
The motion to modify the judgment is denied. The judgment and order are affirmed.